Citation Nr: 0325293	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of syphilis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to April 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
status post syphilis and assigned a noncompensable evaluation 
effective November 1999.

The veteran's claim was previously before the Board in 
November 2001.  At that time, the Board remanded the claim 
for further development and adjudication in accordance with 
the Veteran's Claims Assistance Act of 2000 (VCAA).  In June 
2002, the matter was returned to the Board.  At that time, 
pursuant to the authority granted by 38 C.F.R. § 19.9, the 
Board sought further development prior to adjudication on the 
merits.  Once the development was completed, i.e. affording 
the veteran multiple VA examinations in connection with his 
claim, the matter was again before the Board for 
adjudication.  

However, in the interim, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
portions of 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii), which 
allowed the Board to develop evidence.  The Federal Circuit 
held that the Board no longer had the authority to decide 
claims based on new evidence that it developed or obtained 
without securing a waiver.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, in June 
2003, the Board again remanded the veteran's claim to the RO 
for adjudication considering the new evidence.  The matter 
has been returned to the Board and is now ripe for appellate 
disposition.




FINDING OF FACT

There is no competent medical evidence of complications of 
the nervous system, vascular system, eyes or ears due to 
syphilis.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for residuals of syphilis have not been met. 
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, Part 4, including § 4.88b, Diagnostic Code 
6310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duties to 
notify and assist and eliminated the former statutory 
requirement that claims be well grounded.   

The Unites States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002), held that section 7 of the VCAA, 114 Stat. 2099, 
gave retroactive effect to the elimination of the well-
grounded claim requirement by making the statutory change in 
section 4 applicable to any claim that was not final as of 
the date of the enactment of the VCAA. See also Bernklau v. 
Principi, 291 F.3d. 795 (Fed. Cir. 2002).   In the instant 
case, as the veteran's claim was not final as of November 9, 
2000, he no longer has to meet the threshold requirement of 
presenting a well-grounded claim.


Recently, the Federal Circuit held that there was nothing in 
the VCAA to suggest that section 3(a) was intended to be 
applied retroactively. See Thomas J. Kuzma v. Anthony J. 
Prinicpi, Secretary of Veterans Affairs, 03-7032 (Fed. Cir. 
August 25, 2003).  The Federal Circuit in Kuzma overruled 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991) (holding 
where the law or regulations change while a case is pending 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary) to the extent that it 
conflicted with their binding authority and that of the 
Supreme Court.  Thus, as the veteran's claim was filed prior 
to November 9, 2000, the date of enactment of the VCAA, it 
appears the new duty to assist and notice provisions under 
38 U.S.C.A. § 5103A are not applicable to the veteran's claim 
currently on appeal.   

Regardless of whether the VCAA applies to this claim, the 
fact is that there has been compliance with this law.  In 
this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The RO 
has obtained all VA and non-VA evidence identified by the 
veteran.  Pursuant to Board remand and development, the 
veteran has been afforded numerous VA examinations in 
connection with his claim.  In addition, the veteran was 
notified of the enactment of the VCAA in a letter dated in 
March 2001.  Moreover, as noted in the Introduction, the 
Board previously remanded the veteran's claim in November 
2001 for development and adjudication in accordance with the 
VCAA.  Finally, in a July 2003 statement, the veteran 
indicated that he had no further evidence to submit with 
respect to his claim.  Therefore, to the extent the new law 
is more favorable to the claimant, and to the extent it has 
not prejudiced him since VA has properly notified and 
assisted him, it would be harmless error for the Board to 
consider compliance with the VCAA if it did not, in fact, 
apply to the claim.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Background

Historically, in a January 2000 rating decision, service 
connection was granted for status post syphilis and assigned 
a noncompensable rating from November 1999.  The veteran 
disagreed with the rating and initiated this appeal.  As the 
veteran is appealing the original assignment of a 0 (zero) 
percent disability evaluation, the disability at issue is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his contentions; reports of VA examination 
dated in October 1994, December 1999, March 2002, January 
2003, and February 2003; private medical records from Detroit 
Receiving Hospital and the Kresge Eye Institute; VA 
outpatient treatment records dated between 1994 and 2002; and 
a July 2003 VA medical opinion.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on this claim.  

The veteran contends that he is entitled to an initial 
compensable evaluation for his service-connected residuals of 
syphilis.  The veteran is currently rated under diagnostic 
code 6310 as 0 (zero) percent disabling. See 38 C.F.R. 
§ 4.88b.  Under diagnostic code 6310, syphilis is rated for 
the resulting complications of the nervous system, vascular 
system, eyes or ears.  Such applicable diagnostic codes are: 
7004 for syphilitic heart disease; 8013 for cerebrospinal 
syphilis; 8014 for menigovascular syphilis; 8015 for tabes 
dorsalis; and 9301 for dementia associated with central 
nervous system syphilis.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that there 
are no current manifestations of any residuals of syphilis, 
and the veteran's disability more closely approximates the 
criteria for the currently assigned noncompensable rating. 
See 38 C.F.R. §§ 4.3, 4.7.  In this regard, the veteran was 
afforded various VA examinations in October 1994, to include 
a general medical examination, a hip examination, a visual 
examination, and a mental health examination.  All of the 
aforementioned VA examination reports were devoid of any 
complaints or findings with respect to residuals of syphilis.  

Private medical records from the Detroit Receiving Hospital 
dated between 1993 and 1995 were similarly negative.  Medical 
records from Kresge Eye Institute dated in 1994, while 
containing diagnoses of glaucoma, provided no opinions as to 
etiology.  VA outpatient treatment records dated between 1994 
and 2001 also contain findings of chronic open angle 
glaucoma, primary open angle glaucoma, and Parkinson's 
disease; however, they were not opined to be a residual of 
the in-service syphilis.

In December 1999, the veteran was afforded a VA infectious 
disease examination and a neurology examination.  The 
examiner who conducted the infectious disease examination 
found the veteran had a history of syphilis in 1957 and was 
treated on two occasions in 1957 and 1958.  In addition, the 
examiner found the veteran was "currently serologically 
weakly positive."  Upon examination for neurological 
disorders, the veteran was diagnosed with Parkinson's disease 
and Dementia.  However, the examiner opined that they were 
probably not related to syphilis.

An October 1999 lumbar puncture ordered to rule out 
neurosyphilis (i.e., analysis of the cerebrospinal fluid) 
found no organisms after 3 days growth.  In March 2002, the 
veteran was again afforded a VA neurological disorders 
examination.  The examiner noted that the October 1999 lumbar 
puncture showed no central nervous system syphilis.  The 
veteran was diagnosed with Parkinson's disease found to be 
secondary to vascular disease and stroke and, moreover, 
"unrelated to syphilis."  In addition, the examiner found 
there was no evidence of ocular or auditory disease related 
to syphilis.

VA outpatient treatment records dated between 2001 and 2002 
again contain diagnoses of chronic open angle glaucoma with 
no relation to syphilis.  In September 2002, the veteran was 
seen for further evaluation of Parkinson's disease.  He 
complained of hemi-facial spasm and low back pain.  After 
examination, the treatment provider indicated that there was 
no basis to connect the veteran's current problems to 
syphilis.

Pursuant to Board development, the veteran was afforded a 
multitude of VA examinations between January and February 
2003.  An ear examination found no evidence of ear infection 
and no evidence of syphilitic stigmata involving the ear 
lobules.  A separate audiology examination concluded that 
hearing loss was not related to the service-connected 
syphilis.  The neurology examination revealed the veteran had 
Parkisonian dementia complex unrelated to syphilis.  The 
examiner further concluded that the veteran had no sign of 
neurosyphilis and noted he had had spinal examinations in the 
past, which showed no evidence of active syphilis.  

Finally, upon eye examination the veteran was diagnosed with 
advanced bilateral glaucoma.  The examiner did indicate at 
the time that it was his opinion that the veteran's "ocular 
condition [was] related to syphilis."  However, in June 
2003, the RO sought further clarification of the 
aforementioned opinion.  In a July 2003 addendum opinion, the 
examiner concluded that the veteran's visual impairment was 
most likely due to a combination of cataracts and glaucoma.  
The optometrist indicated that these conditions were not 
uncommon in patients of a similar age.  With regard to a 
possible relationship between glaucoma and syphilis, the 
examiner stated that syphilis could be associated with 
uveitic glaucoma, which the veteran did not have upon 
examination.  He concluded that "[t]herefore, it is not 
likely that this glaucoma is associated with his syphilis." 
 
The objective clinical evidence of record does not show that 
the veteran meets the criteria contemplated for a compensable 
evaluation.   Despite diagnoses of glaucoma, Parkinson's 
disease, and dementia, there has been no showing that they 
are complications of syphilis. See 38 C.F.R. § 4.88b, 
diagnostic code 6310.  The veteran clearly has current 
medical disorders, but medical professionals have 
conclusively stated they are not due to the in-service 
syphilis.  There is no medical evidence to the contrary.  The 
veteran has not been diagnosed with syphilitic heart disease 
(as opposed to atherosclerotic heart disease), cerebrospinal 
syphilis, menigovascular syphilis, tabes dorsalis, or 
dementia due to central nervous system syphilis.  Again, his 
dementia is due to Parkinson's disease, which is not related 
to syphilis.  As such, a compensable rating is not warranted, 
and the veteran's claim is denied.  There is no benefit of 
the doubt that could be resolved in the veteran's favor, 
since there is no medical evidence favorable to him.  As 
noted above, although the eye examiner initially thought the 
glaucoma might be related to syphilis, later opinion 
determined it was not, and that latter opinion was supported 
by a persuasive medical rationale.

In reaching the foregoing determinations, the clinical 
manifestations of the veteran's service-connected residuals 
of syphilis and its effects on the veteran's earning capacity 
and ordinary activity have been considered. See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In regard to the veteran's claim 
for a higher initial rating, the Board has considered the 
severity during the entire period from the initial assignment 
of the noncompensable disability rating to the present time.  
See Fenderson, supra.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating. See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of an evaluation other than that 
noted above.  


ORDER

Entitlement to an initial compensable evaluation for 
residuals of syphilis is denied


		
	Michelle Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

